PRECEDENTIAL


    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT

                   __________

                   No. 13-2094
                   __________

        UNITED STATES OF AMERICA

                        v.

               RICHARD BANKS,
                       Appellant
                  __________

  On Appeal from the United States District Court
         for the District of New Jersey

            (D.C. No. 1-06-cr-00829-001)
  District Judge: Honorable Joseph H. Rodriguez

        ARGUED NOVEMBER 12, 2013

BEFORE: HARDIMAN, SCIRICA, and NYGAARD,
             Circuit Judges


            (Filed: February 12, 2013)
Lori M. Koch, Esq.
Julie A. McGrain, Esq. [Argued]
Office of the Federal Public Defender
800-840 Cooper Street, Suite 350
Camden, NJ 08102
       Counsel for Appellant

Mark E. Coyne, Esq.
Office of the United States Attorney
970 Broad Street, Room 700
Newark, NJ 07102

Glenn J. Moramarco, Esq. [Argued]
Office of the United States Attorney
Camden Federal Building and Courthouse
401 Market Street
Camden, NJ 08101
       Counsel for Appellee

                        __________

                         OPINION
                        __________

NYGAARD, Circuit Judge.

       Richard Banks appeals the sentence that resulted from
violating the terms of his supervised release by committing
bank fraud. He asserts that the appellate waiver in his plea
agreement does not apply to the District Court’s decision to
sentence him to a consecutive term of imprisonment for the
supervised release violation. We will affirm.




                              2
       During Banks’ supervised release in 2011 for a bank
fraud conviction, police arrested him for conspiring to steal or
create more than 75 fraudulent checks in the attempted theft
of more than $130,000. Pursuant to a plea agreement, he
pleaded guilty to one count of conspiracy to commit bank
fraud (18 U.S.C. §1349), and to violating the conditions of his
supervised release. He stipulated that he committed a Grade
A violation of his supervised release, and that his total
Guidelines offense level was 14 with a Criminal History
Category of VI. The plea agreement contained the following
language:
              The sentence to be imposed upon
              Richard Banks is within the sole
              discretion of the sentencing judge,
              subject to the provisions of the
              Sentencing Reform Act, 18
              U.S.C. § 3551-3742, and the
              sentencing judge’s consideration
              of the United States Sentencing
              Guidelines. . . . The sentencing
              judge may impose any reasonable
              sentence up to and including the
              statutory maximum term of
              imprisonment and the maximum
              statutory fine. This office cannot
              and does not make any
              representation or promise as to
              what guideline range may be
              found by the sentencing judge, or
              as to what sentence Richard
              Banks ultimately will receive.

Plea Agreement § A. It also stated:




                               3
             The sentencing judge may order
             that any sentences imposed by the
             sentencing judge on the violation
             of 18 U.S.C. § 1349, as described
             in the Information, and the
             violation of supervised release as
             charged in Violation #1 to the
             Violation Petition, be served
             consecutively to each other or to
             any other sentence Richard Banks
             may be serving at the time the
             sentences are imposed pursuant to
             18 U.S.C. § 3584 and U.S.S.G. §
             7B1.3(f).

Plea Agreement, Section B. Finally, it declared:

             Richard Banks knows that he has,
             and voluntarily waives, the right
             to file any appeal . . . which
             challenges the sentence imposed
             by the sentencing court if that
             sentence falls within or below the
             Guidelines range that results from
             the agreed total Guidelines
             offense level of 14 and the
             sentence for the Violation Petition
             falls within or below the
             Guideline range set forth in
             Paragraphs 10 and 11 above.

Plea Agreement, Schedule A, Paragraph 12.




                              4
        Between the time of his arrest and guilty plea, Banks
cooperated with the Government quite substantially, resulting
in a number of convictions. At sentencing, after granting a 6-
level downward departure for this cooperation, the District
Court imposed a prison term of 18 months for the bank
fraud.1 It denied his requests for the same downward
departure, and for a concurrent term of imprisonment, on the
supervised release violation. The District Court ordered 33
months’ imprisonment for the violation, to be served
consecutively.2 Banks now argues that his consecutive
sentence is not encompassed in the waiver of his appellate
rights.

       We exercise plenary review to determine whether
Banks’ issue falls within the scope of his appellate wavier.
United States v. Castro, 704 F.3d 125, 135 (3d Cir. 2013).
“We decline to exercise jurisdiction over the appeal where [1]
the issues on appeal fall within the scope of the waiver and
[2] the defendant knowingly and voluntarily agreed to the
waiver, unless [3] enforcing the waiver would work a
miscarriage of justice.” Id. (quoting United States v.
Saferstein, 673 F.3d 237, 242 (3d Cir. 2012)(internal
quotation marks omitted)).         Banks concedes that he
knowingly and voluntarily consented to the waiver.



1
  The adjusted offense level was 8, with a Guidelines range
of 18 to 24 months.
2
 The Guidelines range was 33 to 41 months. U.S.S.G. §
7B1.4(a). The statutory maximum term, however, was 36
months. 18 U.S.C. § 3583(e)).




                              5
        We construe the language of an appellate waiver
strictly. United States v. Khattak, 273 F.3d 557, 562 (3d Cir.
2001). “[W]e will review the merits of an appeal if the
waiver expressly provides specific exceptions under which an
appeal may be taken, provided the appeal implicates one of
those exceptions.” United States v. Jackson, 523 F.3d 234,
242 (3d Cir. 2008). Here, we find no basis for Banks to claim
that either party intended to except consecutive sentencing
from his broadly inclusive waiver of “any appeal . . . which
challenges the sentence imposed.” Plea Agreement, Schedule
A, Par. 12. To the contrary, Section B of the plea agreement
explicitly anticipated that the District Court could impose a
consecutive sentence.       Moreover, U.S.S.G. § 7B1.3(f)
conveys a strong preference for a consecutive sentence in
precisely the scenario encountered here. Finally, we must
construe the phrase “any appeal . . . which challenges the
sentence imposed” to mean what it plainly states. See Castro,
704 F.3d at 137. Since consecutive sentencing is not
explicitly excepted from the appellate waiver in this
agreement, we conclude that the waiver covers the District
Court’s imposition of a consecutive term of 33 months’
imprisonment for the supervised release violation.

       Banks next argues that the language of the plea
agreement is ambiguous, focusing upon the following
statement: “The sentencing judge may order that any
sentences imposed . . . be served consecutively.” Plea
Agreement § B (emphasis added). He asserts that this
language is vague and susceptible to multiple meanings
because the government never specifically expressed its intent
to ask for a consecutive sentence. Such a declaration was
necessary in this case, he contends, because the plea
agreement memorialized negotiations involving two federal




                              6
offenses. He insists that, as a result of the lacuna created by
the ambiguous language, he was not sufficiently on notice to
seek an exception to his appellate waiver. We disagree that
any such ambiguity exists. The word “may” accurately
described the reality facing Banks: the District Court had
discretion to impose consecutive sentences and the
government lacked authority to dictate how it would rule.
The fact that the agreement encompassed both the bank fraud
and supervised release offenses did not obscure the distinct
possibility that the District Court would impose a consecutive
sentence. This did not disadvantage Banks in negotiating his
plea agreement.

       Finally, we understand Banks’ unreasonableness
argument to assert that imposition of this sentence would be a
miscarriage of justice. Khattak, 273 F.3d at 562. We have
noted that, to set aside an otherwise valid waiver, certain
factors should be considered:

             [T]he clarity of the error, its
             gravity, its character (e.g.,
             whether it concerns a fact issue, a
             sentencing guideline, or a
             statutory maximum), the impact
             of the error on the defendant, the
             impact of correcting the error on
             the government, and the extent to
             which the defendant acquiesced in
             the result.


Id.13- at 563 (quoting United States v. Teeter, 257 F.3d 14,
26 (1st Cir. 2001)). In this instance, Banks claims only that




                              7
the consecutive sentence is an excessive punishment for
violating the court’s trust. Yet, both of the prison terms
imposed by the District Court were within the ranges
specified in the plea agreement, and the entire term of 51
months’ imprisonment was well below the statutory
maximum of 30 years for the bank fraud offense. 18 U.S.C. §
1344. There is no foundation to conclude that the District
Court’s sentence constituted a miscarriage of justice here.

       For all of these reasons, we will enforce the waiver and
affirm the sentence imposed by the District Court.




                              8